Title: From Thomas Jefferson to James Madison, 5 July 1804
From: Jefferson, Thomas
To: Madison, James


               
                  
                     Th:J. to J.M.
                  
                  July 5. 04.
               
               The case of St. Julien ought certainly to be put on trial. the local judge must decide 1. whether crimes committed against the nation of Louisiana under it’s former organisation, can be punished under it’s present one? and 2. whether St. Julien is guilty? the 1st. question will be forced on them by other cases & may therefore as well be met at once. but we should leave the party at liberty but under security, as we found him.
               I think it was an error in our officer to shut the doors of the church, & in the Governor to refer it to the Roman catholic head. the priests must settle their differences in their own way, provided they commit no breach of the peace. if they break the peace they should be arrested. on our principles all church-discipline is voluntary; and never to be enforced by the public authority; but on the contrary to be punished when it extends to acts of force. the Govr. should restore the keys of the church to the priest who was in possession.
               When a belligerent privateer brings one of our own vessels within our jurisdiction, it is primâ facie a trespass, and the territorial judge should arrest the trespasser and take possession of the vessel until he has enquired into the regularity of the transaction. the original act of taking could not be punished by him, unless it was piratical; but the continuance of the detention within our territory is cognisable and punishable by the laws of the country.
               Claiborne’s letter to Folch is perfectly proper.
               I think he should be liberally treated as to his expences as a Commissioner which no previous definition could fix.—on this head, considering how deficient the diplomatic salaries are become, should we not extend all reasonable indulgences to them as to expences not merely personal? would it not be as well, on the occasion of mr King’s accounts, to revise the regulation of 1790. and extend allowance to other cases? affectionate salutations.
            